 I    FISHER &PHILLIPS LLP
      SCOTT M. MAHONEY,ESQ.
 2
      Nevada Bar No. 1099
 3
      300 S. Fourth Street
      Suite 1500
 4    Las Vegas, NV 89101
      Telephone: (702)252-3131
 5    E-Mail Address: sinahone}~(cr~,fisher~hillips.com
      Attorney for Defendant,
 6
      Global Experience Specialists, Inc.
 7
                                UNITED STATES DISTRICT COURT
 8
                                       J E.`yy~~~II~►`ID►%\17_1
 9
      JACQUELYN PARKER,an individual;               ) Case No. 2:19-cv-00774-APG-BNW
10
                                 Plaintiff,         ) STIPULATION AND ORDER TO
li                                                    RESCHEDULE ENE
      v.                                            )        (First Request)
12

13   GLOBAL EXPERIENCE SPECIALISTS,
     INC.; a Nevada Corporation;
14
                                 Defendant.
~5

16
                    IT IS HEREBY STIPULATED AND AGREED by and between the parties'
17
      counsel of record that due to along-standing conflict on the calendar of Defendant's
18
     client representative, the Early Neutral Evaluation presently scheduled for December 3,
19
     2019 at 9:00 a.m. be rescheduled to one of the following dates: December 4, December
20

21   9, December 11, December 12 or December 13. The deadline for submission of

22   confidential written evaluation statements shall be moved to one week before the date

23   of the ENE,and Defendant may arrive 30 minutes after the start of the ENE. This is the
24

25

26

27

28


     [cZ:3~~c~irf
 1    first request for rescheduling.

 2
       LAW OFFICES OF                                 FISHER &PHILLIPS LLP
 3
       MICHAEL P. BALABAN

 4     By: /s/ Michael P. Balaban, Esq.               By:     Sc         ahone Es .
          10726 Del Rudini Street                        300 South Fourth Street
 5        Las Vegas, Nevada 89141                        Suite 1500
          Attorneys for Plaintiff                        Las Vegas, Nevada 89101
 6
                                                         Attorneys for Defendant
 7

 8
                 IT IS ORDERED that the Early Neutral Evaluation session shall be moved to
 9
                     11                 9:00 am
      December              ,2019 at
~o

11

12                                           UNITED STATES MAGISTRATE JUDGE

13.                                                    September 3, 2019
                                             Dated:
14

is
l6

17


~8


19

20

21

22

23

24

25

26

27

28

                                                      —2—
      36043171
